Citation Nr: 1308640	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1946 to July 1947.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

In February 2013, the appellant and her daughter testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran died in July 1979.  The death certificate lists an immediate cause of pulmonary embolism with infarct of lungs.

2.  At the time of the Veteran's death, he was not service connected for any disability.

3.  The Veteran was not rated totally disabled due to a service connected disability during the 10 years prior to his death. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a Veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death, he was not service connected for any disability.  Indeed, he had not filed a claim for service connection during his lifetime.  It therefore follows that a total disability rating was never assigned for service connected disabilities during his lifetime.  Hence, the criteria that a veteran be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met as a matter of law.  

As there were no claims for compensation filed by the Veteran during his lifetime, there is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22. 

As a final matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  Such notice was provided in a February 2010 letter to the appellant.  However, the Board notes that the VCAA has no effect on an appeal where, as here, the law is dispositive of the matter.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the Veteran was neither service-connected for any disability during his lifetime, nor rated totally disabled due to a service-connected disorder during the 10 years prior to his death, the appellant's claim for DIC benefits fails as a matter of law.  Thus, any error in VCAA compliance is not prejudicial to the claimant and no further discussion of VA's duties to notify or assist the claimant is necessary. 

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

When there is evidence that a veteran's service treatment and personnel records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant 
in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, she alleges the Veteran's lung problems and mental disability existed since shortly after service and caused or contributed to his death.  

To establish Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death, the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  The Board notes that at the time of the Veteran's death he was not service connected for any disabilities.  

A death certificate reflects that the Veteran died in July 1979.  The immediate cause of death was pulmonary embolism with infarct of lungs.  No contributing causes were listed.

The autopsy report, dated July 1979, contains a brief medical history of the Veteran.  It shows that he had a history of pulmonary problems, including a ruptured pulmonary bleb in April 1977 that caused a left pneumothorax which was treated by thoracotomy, as well as a diagnosis of combination obstructive and restrictive pulmonary disease of unknown etiology.  It was noted that the Veteran died suddenly and unexpectedly at home, with his previous state of health being good except for a chronic restrictive and obstructive diffuse pulmonary lesion from which he was only modestly symptomatic.  The autopsy report also stated that other past history included a diagnosis of paranoid schizophrenia under drug treatment and benign prostatic hypertrophy which was treated by transurethral resection in 1978.  The report noted the Veteran's family reported no acute symptoms preceding the cardiac arrest.  The final diagnoses were cardiac arrest of unknown etiology as a clinical diagnosis; and primary anatomical diagnoses of pulmonary thrombo-embolism with pulmonary hemorrhage, edema and diffuse atelectasis; terminal aspiration; chronic bronchitis and emphysema; and chronic pleuritis.  Accessory anatomical diagnoses were stenosis of left renal artery, cystadenocarcinoma of left kidney, and extensive pleural adhesions. 

The appellant testified that she knew the Veteran in junior high school, but met him again and began a relationship with him in 1949, just a little over a year after his discharge from service.  She testified that he had breathing problems in 1949 and continued to have those problems until his death.  His breathing problems had exacerbated episodes three to four times per year.  She described him as swinging, shaking, and unable to talk during these episodes.  As the Veteran aged, the episodes worsened.  The Veteran's daughter testified that she was born in 1962 and as long as she could remember her father had trouble breathing, would clutch his chest, and used oxygen at times.

The appellant also testified that the Veteran was easily angered and frustrated as long as she knew him.  Private treatment records from Fairhill Mental Hospital show that the Veteran was admitted for dysthymic disorder in December 1970, February 1975, and June 1979.  In her claim for DIC benefits dated August 2009, the appellant stated that the Veteran suffered from shell shock as a result of his service.  She described symptoms including nervous breakdowns, suicide attempts, self-harm, and significant medication and heavy sedation.  She stated that he was in and out of psychiatric hospitals until his death.  

In a January 2012 statement, the Veteran's daughter, on behalf of the appellant, alleged the Veteran was medically diagnosed as having post traumatic stress disorder (PTSD).  While the Board acknowledges the allegations that the Veteran suffered from shell shock and PTSD, the Board notes that the Veteran's DD 
Form 214 does not show the Veteran received any combat medals and indicates that he did not participate in campaigns or battles.  Moreover, none of the medical evidence of record reflects a diagnosis of shell shock or PTSD; rather, dysthymia was diagnosed and paranoid schizophrenia was noted by history on the autopsy report.  

The Board finds that the pulmonary diagnoses in the autopsy report, taken together with the appellant's reports of the Veteran's breathing problems from 1949 until his death, are sufficient to warrant a VA medical opinion to address whether any disability of service origin materially contributed to or hastened the Veteran's death.

Finally, the Board notes that the Veteran's service treatment records, service personnel records, and Social Security Administration medical records are unavailable.  He does not appear to have been treated at VA facilities.  Very few of his private treatment records are available.  At the hearing, the appellant named three hospitals where the Veteran was treated and from which records have not been requested: University Hospital of Cleveland, General Hospital (also called Mental General Hospital), and Glenville Mental Health Hospital.  The autopsy report notes that the Veteran was followed by University Hospital's pulmonary clinic from January 1979 until his death.  On remand, the RO/AMC should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Specifically request the necessary authorization from the appellant for records from the University Hospital of Cleveland, General Hospital (also referred to as Mental General Hospital), and Glenville Mental Health Hospital.  After securing any necessary authorization from the appellant, all identified treatment records dated through July 1979 should be obtained.  All development efforts should be associated with the claims file.  If any requested records are unavailable, the appellant should be notified of such.

2.  After completing the above to the extent possible and associating any records obtained with the claims file, send the claims file to a VA physician to obtain an opinion as to whether the Veteran's death was possibly related to a disability of service origin.  

After reviewing the claims file, the physician should respond to the following:

a)  Did the Veteran's chronic lung problems, diagnosed on autopsy as chronic bronchitis, emphysema, and chronic pleuritis contribute substantially or materially to cause, or hastened his death from a pulmonary embolism?  Please explain why or why not.
 
b)  If the Veteran's death is found by the examiner to be related to his chronic lung condition, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's chronic lung disability was related to his military service, in light of the appellant's testimony that the Veteran had breathing problems when they began dating in 1949, about 11/2 years after his discharge from service.  If the examiner cannot render an opinion without resort to speculation, the examiner should explain why an opinion cannot be provided. 

3.  After the development requested above has been completed to the extent possible and any additional development deemed necessary has been undertaken, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


